DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Examiner’s Amendment

Authorization for the Examiner’s Amendment was given in an interview with the Applicant’s representative, Ryan A. Heck (Reg. No. 51,795), on March 15, 2021.

Claims 1-4, 7-8, 10, 12-16, 18-21, and 23-25 have been amended by the Applicant. Claims 5-6, 9, 11, 17, and 22 has been cancelled by the Applicant.  Claims 26-28 have been newly added by the Applicant.   The following Examiner’s amendment is listed below:

                                                           Claims:

1.	(Currently Amended)  





A computing system comprising:
memory; 
one or more processing units coupled to the memory; and
one or more non-transitory computer readable storage media storing instructions that, when executed, cause the computing system to perform operations comprising:
receiving an encrypted digital document from or by a first client computing system, the digital document encrypted with a public encryption key associated with a second client computing system;
in response to, and contemporaneous with, the receiving, recording the receiving in a first blockchain transaction, the first blockchain transaction comprising a hash value of an unencrypted version of the encrypted digital document, a unique identifier of the first client computing system, a unique identifier of the second client computing system, and a time associated with the receiving, wherein the encrypted digital document comprises, and the unique document identifier is a hash value generated from, content of, a digitized version of a physical document, an online form, a database table, a word processing document, a document in a markup language, or a spreadsheet record;
sending the encrypted digital document to the second client computing system; and
in response to, and contemporaneous with, the sending, recording the sending in a second blockchain transaction, the second blockchain transaction comprising the hash value of the digital document, the unique identifier of the first client computing system, the unique identifier of the second client computing system, and a time associated with the sending.

2.	(Currently Amended)  The computing system of claim 1, the operations
generating the unique document identifier for the digital document by applying a hash function to the document content to generate [[a]]the hash value.

3.	(Currently Amended)  The computing systemthe unique identifier of the first client computing system comprises a first unique user identifier, the first unique user identifier comprising a public encryption key of [[the]]a first user of the first client computing system.

4.	(Currently Amended)  The computing systemfirst blockchain transaction

5. (Cancelled)
6. (Cancelled)  

7.	(Currently Amended)  The computing systemoperations further comprising:
by the first client computing system, digitizing a physical document, wherein the unique document identifier is generated from the digitized physical document. 

8.	(Currently Amended)  The computing systemfirst blockchain transaction comprises an identifier for [[the]]a workflow.

9.	(Cancelled)  

10.	(Currently Amended)  The computing system unique document identifier of the first client computing system comprises a identifier of a first user of the first client computing system and the first blockchain transaction reflects a first step or decision of a workflow comprising a plurality of steps or decisionsoperations further comprising:
executing a second step or decision of the plurality of steps or decisions of the plurality of steps or decisions of the workflow by a second user; and
methodtransactionthe second blockchain transaction recording the executing the second step or decision and wherein the unique identifier of the second computing system comprisesa second user of the second computing system.

11.	(Cancelled)  

12.	(Currently Amended)  The computing system

13.	(Currently Amended)  The computing systemoperations

generating the unique document identifier for the digital document; and
 digital document with a public encryption key of a second user of the second client computing system to provide the encrypted digital document.

14.	(Currently Amended)  The computing system encrypted digital document is encrypted with a public encryption key of a second user of the second client computing system.  

	15.	(Currently Amended)  The computing systemencrypted digital document is encrypted with [[the]]a public encryption key of a second user of the second client computing system, wherein the client computing system comprises sending the encrypted digital document to the second user.

16.	(Currently Amended)  A method, implemented in a computing system comprising a memory and one or more processors, comprising:



receiving a request to retrieve a transaction history of a digital document having document content, the digital document associated with a unique document identifier generated from the document content;

generating a unique document identifier from the hash value generated from, content of, a digitized version of a physical document, an online form, a database table, a word processing document, a document in a markup language, or a spreadsheet record;
generating a blockchain query to identify blockchain transactions comprising the unique document identifier;
causing the blockchain query to be executed on a blockchain;
receiving a plurality of query execution results from the blockchain, each query execution result of the plurality of query execution results comprising a unique user identifier recorded in a corresponding blockchain entry and associated with a user, a transaction type identifier, and a time associated with the transaction, wherein the plurality query execution results comprise a plurality of different types of transaction type identifiers, where a given transaction type identifier identifies a particular element or step of a workflow comprising a plurality of elements or steps; and
displaying at least a portion of the query execution results to a user.

17.	(Cancelled)    

18.	(Currently Amended)  The method16, further comprising generating the hash value of the digital document from the digital document.

19	(Currently Amended)  The method

accessing permissions information of the user;
determining whether the user is authorized to access the digital document; and
displaying or not displaying the digital document based on the determining.

20.	(Currently Amended)  
One or more non-transitory computer readable storage media storing computer-executable instructions, that, when executed by a computing system comprising at least one hardware processor and at least one memory coupled to the at least one hardware processor, cause the computing system to perform operations comprising:
receiving an encrypted digital document from a first client computing system, the digital document encrypted with a public encryption key associated with a second client computing system;
in response to, and contemporaneous with, the receiving, recording the receiving in a blockchain transaction, the blockchain transaction comprising a unique document identifier for the digital document, the unique document identifier comprising a hash value of an unencrypted version of the encrypted digital document, a unique identifier of the first client computing system, a unique identifier of the second client computing system, and a time associated with the receiving, wherein the encrypted digital document comprises, and the unique document identifier is generated from content of, a digitized version of a physical document, an online form, a database table, a word processing document, a document in a markup language, or a spreadsheet record;

in response to, and contemporaneous with, the sending, recording the sending in a blockchain transaction, the blockchain transaction comprising the hash value of the digital document, the unique identifier of the first client computing system, the unique identifier of the second client computing system, and a time associated with the sending.

21.	(Currently Amended)  The computing system

22.	(Cancelled)  

23.	(Currently Amended)  The method

24.	(Currently Amended)  The method

25.	(Currently Amended) The method

26.	(New)  The one or more non-transitory computer readable storage media of claim 20, the operations further comprising:
generating the unique document identifier for the digital document by applying a hash function to the document content to generate the hash value.

27.	(New)  The one or more non-transitory computer readable storage media of claim 20, wherein the unique identifier of the first client computing system comprises a first unique user identifier, the first unique user identifier comprising a public encryption key of a first user of the first client computing system.

28.	(New)  The one or more non-transitory computer readable storage media of claim 20, wherein the document content is not written in the first blockchain transaction.






Reasons for Allowance

Claims 1-4, 7-8, 10, 12-16, 18-21, and 23-28 are allowable.

The following is an Examiner’s statement of reasons for allowance:

The present invention is directed to a system and method that discloses blockchain transactions can be written for actions in addition to, or other than, sending or receiving a document. For example, a transaction can be written when certain workflow steps, such as approval of a document, or entering a document in a workflow, are taken.  Requests to write blockchain transactions for workflow actions can be incorporated into workflow or communication software used by an organization. For instance, a software application that provides access to a document, or data in another format, can include functionality to execute workflow actions, including actions such as accessing or opening a document, approving a document, sending a document, or receiving a document. The functionality can be incorporated into a document management system, or a component of a database system (or program used to access a database system), or in a workflow application. Thus, actions taken by end users, such as employees of an organization, can automatically trigger the writing of blockchain transactions, which can improve the integrity of the data, as the document cannot be processed without generating appropriate tracking information.  Blockchain writing and retrieval can be provided as 
The prior art of Scott et al. (2019/0044727) discloses the system is configured for verifying the authenticity of documents, such as paper-based and electronic documents, especially the information presented by such documents for reducing or eliminating document forgery, falsification of qualifications and the like.  the document is a soft copy document, the document content may be read from the electronic file system document itself (such as by reading various document metadata or document content, including wherein the document content may also be recognize using OCR) or alternatively retrieved from an appropriate database, such as the database of the document issuer server.  Generally, the document content is the important document content (referred to herein as metadata, which is hashed into a metadata hash such as the MD5, SHA256 hash or other suitable one-way hash) for which subsequent alterations or modifications to this important document content may be detected by the system.
The prior art of Scott et al. (2019/0044727) does not disclose in regards to claims 1 and 20, “in response to, and contemporaneous with, the receiving, recording the receiving in a first blockchain transaction, the first blockchain transaction comprising a hash value of an unencrypted version of the encrypted digital document, a unique identifier of the first client computing system, a unique identifier of the second client computing system, and a time associated with the receiving, wherein the encrypted digital document comprises, and the unique document identifier is a hash value generated from, content of, a digitized version of a physical document, an online form, a database table, a word processing document, a document in a markup language, or a spreadsheet record;
sending the encrypted digital document to the second client computing system; and
in response to, and contemporaneous with, the sending, recording the sending in a second blockchain transaction, the second blockchain transaction comprising the hash value of the digital document, the unique identifier of the first client computing system, the unique identifier of the second client computing system, and a time associated with the sending”.

The prior art of Ansari et al. (2017/0220815) discloses an information storage system (e.g., a computer system that may include one or more computer nodes) includes an interface to a blockchain (e.g., plural distributed computing nodes that each possess part or all of a distributed cryptographic ledger) and is programmed to accept or receive electronic information for client systems. When the electronic information is received, a new blockchain transaction is generated that includes or carries the electronic information and this new blockchain transaction is submitted to the blockchain for inclusion thereon.  Users may be authorized to submit, edit, or approve (e.g., for release) the information (e.g., the originally submitted document or a version of that document) to the blockchain. After the initial submission of a document, an editing process may be enabled where edits to the existing document may be generated by the information system and submitted to the blockchain, causing corresponding transactions to be stored on the blockchain. Additional transactions that are generated based on the edits may effectively provide a proof of custody or audit trail for the document. After completion of the editing process (or if no editing is needed), the document may be finalized and then approved for release by one or more designated approvers. The approvers may cryptographically "approve" the document for release by providing their cryptographic signature to a blockchain transaction.
The prior art of Ansari et al. (2017/0220815) does not disclose in regards to claim 16, “receiving a plurality of query execution results from the blockchain, each query execution result of the plurality of query execution results comprising a unique user identifier recorded in a corresponding blockchain entry and associated with a user, a transaction type identifier, and a time associated with the transaction, wherein the plurality query execution results comprise a plurality of different types of transaction type identifiers, where a given transaction type identifier identifies a particular element or step of a workflow comprising a plurality of elements or steps”. 


Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


3/15/2021


  /J.E.J/  Examiner, Art Unit 2439                                  



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439